UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6996


SHAN EDWARD CARTER,

                      Petitioner – Appellant,

          v.

CARLTON JOYNER,    Warden,   Central   Prison,   Raleigh,   North
Carolina,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:16-hc-02107-D)


Submitted:   December 15, 2016             Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shan Edward Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shan    Edward      Carter     appeals      the    district     court’s   order

dismissing without prejudice Carter’s motion to appoint counsel

for his 28 U.S.C. § 2254 (2012) petition that had not yet been

filed.      We   have    reviewed    the       record   and   find   no    reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.     Carter v. Joyner, No. 5:16-hc-02107-D (E.D.N.C. June 28,

2016).      We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented    in    the    materials

before   this    court    and   argument        would   not   aid    the   decisional

process.



                                                                            DISMISSED




                                           2